IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                 December 6, 2000 Session

                  MISTY L. COOPER v. ROY K. NORRIS, ET AL.

                   Appeal from the Chancery Court for Claiborne County
                            No. 12,161  William Dender, Judge

                                 FILED FEBRUARY 22, 2001

                                No. E2000-01208-COA-R3-CV


Misty L. Cooper sues Claiborne County Board of Education for breach of a teaching contract she
contends was entered into with her. The School Board contends that the offer of employment was
contingent upon her passing the National Teachers Examination, which she did not do. The Trial
Court found in favor of the Board. We affirm.

     Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                   Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.

W. Andrew Fox, Knoxville, Tennessee, for the Appellant, Misty Cooper

E. Jerome Melson, Knoxville, Tennessee, for the Appellee, Claiborne County Board of Education

                                           OPINION

       In this suit, Misty L. Cooper initially sought damages against Roy K. Norris, Superintendent
of Claiborne County Schools, members of the Claiborne County Board of Education, and the
Claiborne County Board of Education for breach of a teaching contract she contends she entered into
with Claiborne County.

       The Superintendent and members of the Board filed a motion to dismiss, which was
sustained by the Trial Judge, leaving only Claiborne County Board of Education as a party
Defendant.

      After a full evidentiary hearing the Trial Court found that there was no meeting of the minds
between Ms. Cooper and the Board and, consequently, no contract was formed.
        Ms. Cooper appeals, contending the Trial Court was in error in allowing parol evidence to
be introduced regarding the terms of the contract and, even if the evidence were properly introduced,
the term "pending teacher certification" was ambiguous and should be construed against the Board.
Finally, she contends that she should have been given an opportunity to obtain the certification
contemplated by the offer of employment.

        Under Tenn.R.App.P. 13, the findings of fact of a trial judge are entitled to a presumption
of correctness unless the evidence preponderates otherwise. Questions of law, however, are not
accorded this presumption. Campbell v. Florida Steel Corporation, 919 S.W.2d 26 (Tenn. 1996).

        The dispute in this litigation arose as a result of Ms. Cooper applying for a position as
teacher and girls' basketball coach at Claiborne County High School to fill a vacancy. At a Board
meeting held on May 14, 1998, the following motion respecting Ms. Cooper was adopted:

           Dr. Ellis reported to the board the personnel committee met with four applicants
           for the Claiborne County High School coaching position. Dr. Ellis made a motion
           to recommend Dayton Parkey as the committee’s recommendation. Joe Overton
           addressed the board and nominated Misty Young Cooper to the list. A motion
           was made by Alice Alexander and seconded by Joe Overton to hire Misty Young
           Cooper as teacher and coach pending teacher certification at Claiborne County
           High School. A roll call was taken 3 votes for Misty Young Cooper and 1 vote
           for Dayton Parkey.

        On May 15, the day after the Board acted on the foregoing motion, Ms. Cooper was awarded
an interim probationary teacher B license. This license expired on August 31, 1998, but could have
been renewed for one year, or perhaps two years, if the Superintendent of Claiborne County Schools
had advised the State that she was an employee.

       Although Ms. Cooper had made numerous attempts to obtain an apprentice teacher license,
she had failed on five or six occasions to pass one of the components of the National Teachers
Examination, and was awaiting a report from the State as to her most recent attempt to pass the
examination on the occasion of the Board’s meeting on May 14.

        Sometime between May 14 and June 11, it was determined that Ms. Cooper had again failed
to pass the one feature of the examination she had not been able to pass, and a motion was made at
a meeting of the Board on June 11 that her employment contract should be rescinded.1 This was
done in her absence and without any notice to her that the matter would be brought before the Board.




       1
       Ms. Cooper later passed the part of the examination which she had failed in the past and was
awarded an apprentice teacher license on December 18, 1998.


                                                 -2-
        The Board contended the language of the motion speaking of "pending teacher certification"
was a condition precedent to the contract becoming enforceable. Ms. Cooper, on the other hand,
contends her interim B teaching license met the requirements of the motion and, hence, the contract
was illegally rescinded.

       Evidence was introduced by the Board by the testimony of Bobby Williams, Chairman of the
Board, and Joe Overton, member of the Board, that the term "pending teacher certification" meant
passing the National Teachers Examination. Based on this testimony introduced, the Trial Court
found that because Ms. Cooper thought the term meant one thing and the Board thought it meant
another, there was no meeting of the minds and, consequently, dismissed the suit.

          Ms. Cooper takes exception to Messrs. Williams and Overton’s testimony on the ground that
it is in violation of the parol evidence rule. We disagree. We view it as not an attempt to change the
alleged contract, but rather to explain the meaning of the terms contained therein.

       Ms. Cooper also asserts that if her interim license did not meet the requirements of the
term–pending teacher certification–the term was ambiguous and, because it was "drafted" by
representatives of the Board of Education, it should be construed against the Board.

       Ms. Cooper argues that the word “pending,” as defined in the Random House Dictionary of
the English Language, means: while awaiting; until; (2) and the period during. However, Webster’s
Third International Dictionary also has as the second meaning: until the occurrence or completion
of.

       Our reading of the record, however, persuades us that notwithstanding Ms. Cooper's
contention as to her understanding of the term, the following testimony from her shows that she
recognized the term could be construed as the Board insists:

                  Q And you were aware at the time that the meeting was conducted on
         May 14th, 1998, that the offer that was extended to you was extended to you,
         quote, pending teacher certification, as is shown in the language of the minutes.
         Is that right?

                 A   Yes, as the minutes state.

                Q And you also, Ms. Cooper, are aware that one interpretation of the
         language, pending teacher certification, was that the Board of Education could
         have meant that the offer of employment to you was conditioned upon you having
         passed the National Teacher’s Examination before commencing teaching duties
         in August of 1998. Is that true?

                       MR. WEBSTER: I would have to object to that question. He is
         asking what she thought the board may have meant and the board speaks through


                                                  -3-
its minutes. She has no ability to know what may be within their individual
minds, but the minutes are there for the Court’s interpretation.

                MR. MELSON: May I respond?

                THE COURT: Yes.

                MR. MELSON: I was going to say, Judge, it is our position in a
contract case, the intention of the parties, the manifestation of the intention of the
parties is crucial.

              And her understanding of what was meant by that language or what
could have been meant by that language is relevant in this case.

                THE COURT: Well, certainly to say the least, it is not very
specific, let me say it that way. It certainly doesn’t say that she had to be fully
certified in the State of Tennessee. Go ahead. I am going to overrule your
objection.

BY MR. MELSON:

       Q You were aware, Ms. Cooper, that the pending teacher certification
language contained in the May 1998 minutes of the Claiborne County Board of
Education that one interpretation that could have attached to that language that the
board used was that it was requiring you to have passed the NTE before
commencing teaching in August 1998? That that is roughly their interpretation?

        A   That is their opinion.

        Q And that was an interpretation you realized they could have had when
that offer was communicated to you in May of 1998; is that accurate?

        A   If they had that opinion, why didn’t they tell me?

        Q   I am simply --

                THE COURT: Answer his question.

                THE WITNESS: Yes.




                                         -4-
         BY MR. MELSON:

                Q Okay. And you know that in May of 1998, that that’s what the board
         could have meant when it made the conditional offer of employment to you.
         True?

                A    Yes.

        We think it is also significant that between May 14 and the date she received the results of
her most recent attempt to pass all phases of the NTE, she was asked by Jim Shipley, Principal of
Claiborne County High School three to five times whether the results had been received. Certainly,
if she had felt that she had already fully complied with the terms of the motion she would have told
Mr. Shipley that passing the NTE was immaterial because she had a license which was in accordance
with the requirements of the motion to employ her.

       We consequently conclude, in light of her testimony above set out and the acts of the
Principal in urging her to obtain the results of her most recent testing, that she understood the
construction placed on the motion by the Board, and either concurred or acquiesced therein.

       Taking this view, we conclude the Trial Court appropriately dismissed her case.

       For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for such further proceedings, if any, as may be necessary and collection of costs below. Costs of
appeal are adjudged against Ms. Cooper and her surety.



                                              _________________________________________
                                              HOUSTON M. GODDARD, PRESIDING JUDGE




                                                -5-